                             1:19-cv-01231-SLD-JEH # 31                Page 1 of 3
                                                                                                             E-FILED
                                                                                Friday, 09 October, 2020 09:12:53 AM
                                                                                         Clerk, U.S. District Court, ILCD

                                      IN THE
                           UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS
                                  PEORIA DIVISION

KEN SIMMONS,
     Plaintiff,

v.                                                            Case No. 1:19-cv-01231-SLD-JEH

JAMES SHADID, JENNIFER
PARKINSON, AARON HODGSON,
and MINIER POLICE
DEPARTMENT,
     Defendants.

                                            Order and Opinion

           Before the Court are two motions filed by the pro se Plaintiff, Ken Simmons,
to wit: a Motion to Produce Address (D. 25) and a Motion for Hearing/Testimony
(D. 29). 1 Neither motion makes a citation to any Rule, statute, or case authority in
support of the relief requested. Rather, each motion contains a narrative of certain
factual assertions.
           This Court’s Local Rule 7.1(A) requires that “[e]very motion raising a
question of law. . . must include a memorandum of law including a brief statement
of the specific points or propositions of law and supporting authorities upon
which the moving party relies, and identifying the Rule under which the motion
is filed.” Both of Simmons’s motions utterly fail to comply with this Rule, and
Simmons’s status as a pro se litigant does not excuse him from complying with
Local Rule 7.1(A). Banks v. Fuentes, 2012 WL 6184880, at *3 (N.D. Ill. Dec. 11,
2012), aff'd, 545 Fed. Appx. 518 (7th Cir. 2013), citing McNeil v. United States, 508


1   Citations to the docket in this case are abbreviated as “(D. __ at ECF p.__).”


                                                         1
                          1:19-cv-01231-SLD-JEH # 31               Page 2 of 3




U.S. 106, 113 (1993) (“we have never suggested that procedural rules in ordinary
civil litigation should be interpreted so as to excuse mistakes by those who proceed
without counsel”); Coleman v. Goodwill Indus. of Se. Wis., Inc., 423 Fed. App'x 642,
643 (7th Cir. 2011) (“Though courts are solicitous of pro se litigants, they may
nonetheless require strict compliance with local rules.”); Wilson v. Kautex, Inc., 371
Fed. App'x 663, 664 (7th Cir. 2010) (“strictly enforcing Local Rule 56.1 was well
within the district court's discretion,” even though the plaintiff was pro se )
(citations omitted); Cady v. Sheahan, 467 F.3d 1057, 1061 (7th Cir. 2006) (“even pro
se litigants must follow rules of civil procedure”). As the Seventh Circuit has noted
in a case involving a pro se litigant, “A litigant who fails to press a point by
supporting it with pertinent authority, or by showing why it is sound despite a
lack of supporting authority . . . forfeits the point. We will not do his research for
him.” Mathis v. New York Life Ins. Co., 133 F.3d 546, 548 (7th Cir. 1998), quoting
Pelfresne v. Villiage of Williams Bay, 917 F.2d 1017, 1023 (7th Cir. 1990). Finally,
although courts are required to give liberal construction to pro se pleadings, they
are not excused from compliance with procedural rules. Pearle Vision, Inc. v.
Romm, 541 F.3d 751, 758 (7th Cir. 2008), citing Kaba v. Stepp, 458 F.3d 678, 687 (7th
Cir. 2006). See also McNeil v. United States, 508 U.S. 106, 113, 113 S.Ct. 1980, 124
L.Ed.2d 21 (1993) (noting that the Supreme Court has “never suggested that
procedural rules in ordinary civil litigation should be interpreted so as to excuse
mistakes by those who proceed without counsel”).
        It is also worth noting that despite being pro se, Simmons is not a neophyte
when it comes to federal litigation. Indeed, by this Court’s count, he has to date
filed thirty-eight separate lawsuits in this district, five of which are currently
pending. 2 By this measure, Simmons has more experience with litigation in this

21:02-cv-01071, 1:02-cv-01329, 1:02-01414, 1:03-01062, 1:03-cv-01063, 1:03-cv-01064, 1:04-cv-01096, 1:04-
01194, 1:04-cv-01242, 1:05-cv-01192, 1:05-cv-01214, 1:05-01219, 1:05-cv-01241, 1:05-cv-01280, 1:06-cv-01033,
                                                     2
                          1:19-cv-01231-SLD-JEH # 31               Page 3 of 3




Court than the majority of lawyers appearing before it. At a minimum, such a
serial filer of cases in this Court should know and follow the Local Rules.
        Because Simmons’s motions fail to comply with Local Rule 7.1(A), the Court
cannot readily discern the authority under which he seeks relief in these motions
even construing them liberally, and because the Court will not “do his research
for him,” Mathis, 133 F.3d at 548, his motions are denied. (D. 25, 29). Any future
motions which fail to comply with Local Rule 7.1(A) will be stricken.
                                                                                          It is so ordered.

                                      Entered: October 9, 2020

                                       s/Jonathan E. Hawley
                                       U.S. Magistrate Judge




1:06-cv-01153, 1:06-cv-01155, 1:07-cv-01007, 1:08-cv-01219, 1:08-cv-01236, 1:08-cv-01337, 1:09-cv-01146,
1:09-cv-01198, 1:10-cv-01097, 1:10-cv-01120, 1:10-cv-01345, 2:10-cv-02166, 2:10-cv-02167, 2:10-cv-02168,
2:10-cv-02169, 1:13-cv-01366, 1:15-cv-01370, 1:16-cv-01100, 1:20-cv-01283, 1:20-cv-01284, 1:20-cv-01329,
3:20-cv-03243.
                                                     3
